1333DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/22 has been entered.
 Claims 21, 33, 44, and 52 have been amended, claims 24 and 54 have been canceled, and claims 21-22, 25, 27-35, 37-39, 44-48, 52 and 56 remain pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 52 recites the limitation "the passageway" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 56 depends from rejected claim 52.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 33-35 and 37-39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Litchfield et al. (US 2010/0251565), herein Litchfield.
Regarding claim 33, Litchfield discloses a sole comprising: a base; and a pod assembly disposed below the base, the pod assembly comprising a pod strip, wherein the pod strip comprises a plurality of pods spatially separated and fluidly connected in series, and wherein the plurality of pods are filled with a plurality of foam particles configured to flow within the plurality of pods in response to an application of force against a wearer's foot (as discussed regarding claims 21 and 27 above), wherein the pod strip extends along a forefoot region (forward portion of sole), an arch region (central portion of sole), and a heel region (rear portion of sole) of the sole (Fig. 36, 37), wherein the plurality of pods include at least one pod disposed entirely within the forefoot region of the sole (chambers 3710-3713), at least one pod disposed entirely within the arch region of the sole and configured to be disposed entirely below the arch of the wearer’s foot (chambers 3714-3715), and at least one pod disposed entirely within the heel region of the sole (chambers 3780, 3782, 3784, 3786), wherein the base comprises a top surface for accommodating the wearer's foot, a bottom surface, and a plurality of hubs (cavities 3786) formed along the bottom surface and receiving a top portion of a corresponding pod (paragraph 0148; Fig. 37).
Regarding claim 34, Litchfield discloses that the base is comprised of a foam material (paragraph 0077).

Regarding claim 37, Litchfield discloses an outsole (outsole 3636) disposed below the pod assembly and coupled to the pod assembly.
Regarding claim 38, Litchfield discloses that the outsole comprises a plurality of cup-shaped pod covers, each of the pod covers receiving a bottom portion of a corresponding pod (paragraph 0141; Fig. 37).
Regarding claim 39, Litchfield discloses that the pod strip comprises a first pod strip extending from a heel region of the sole to a forefoot region of the sole along a lateral side of the sole (paragraph 0143, lines 19-21; Fig. 37).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 22, 25, 27-32, 44-48, 52, and 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pavone (US 6,009,637) in view of Litchfield et al. (US 2010/0251565), herein Litchfield.
Regarding claim 21, Pavone discloses a sole comprising: an insole (inner sole 47); an upper sole disposed below the insole, the upper sole comprising a base (inner sole 48) and a rim portion (sidewall sole portion 53); a pod assembly (core 50) disposed below the base and coupled to the base, wherein the pod assembly comprises a hollow bladder comprised of a polymer material (such as silicone); an outsole (bottom sole 54) disposed below the pod assembly and coupled to the pod assembly; wherein the bladder extends from a heel region of the sole to a forefoot region of the sole (Fig. 1, 3-5), wherein the bladder comprises a pod (for example, third module 52 from toe end) having a first outer edge 
Pavone does not disclose a plurality of foam particles. Litchfield teaches a sole comprising: a base (midsole 3622); a pod assembly (resilient inserts 3602, 3604) disposed below the base and coupled to the base, wherein the pod assembly comprises a hollow bladder comprised of a polymer material (such as a thermoplastic elastomer); an outsole (outsole 3636) disposed below the pod assembly and coupled to the pod assembly; and a plurality of foam particles (flowable particles; paragraphs 0085, 0147) disposed within the bladder configured to flow within the plurality of pods in response to an application of force against a wearer's foot (paragraphs 0139-0145, 0147; Fig. 36-39). It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a plurality of foam particles, as taught by Litchfield, to the bladder of Pavone in order to provide different cushioning and flow characteristics to the bladder, depending on the needs of the individual user.
Regarding claim 22, Pavone discloses that the bladder is disposed along a central longitudinal axis of the sole (Fig. 5).
Regarding claim 25, Pavone discloses that the bladder is further filled with ambient or pressurized air (column 2, lines 60-66).

Regarding claim 28, Pavone discloses that the base comprises a top surface for accommodating a wearer's foot and a bottom surface coupled to the bladder (Fig. 5).
Regarding claim 29, Pavone discloses that the base is comprised of an elastomer material (such as neoprene; column 22, lines 40-41).
Regarding claim 30, Pavone discloses that the base is may be comprised of neoprene (column 22, lines 40-41), but does not specifically disclose a foam material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the base of a foam material in order to use a material well known for use in shoe soles which is lightweight and cushioning.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 31, Pavone discloses that the outsole covers a bottom portion of the bladder and comprises a ground contacting surface (Fig. 3, 5).
Regarding claim 32, Pavone discloses that the outsole is comprised of a wear-resistant material selected from a group consisting of a natural rubber, a synthetic rubber, a thermoplastic polyurethane, a wear-resistant foam, or a combination thereof (column 2, line 47).
Regarding claim 44, Pavone discloses a sole comprising: an upper sole (inner sole 48) for accommodating a wearer's foot; and a hollow bladder (core 50) coupled to the upper sole and extending below the upper sole such that the bladder forms an exposed sidewall of the sole (at openings 21, 22), wherein the bladder extends from a heel region of the sole to a forefoot region of the sole along a central longitudinal axis of the sole (Fig. 5), wherein the bladder comprises a pod (for example, third module 52 from toe end; Fig. 5) extending from a medial side of the sole to a lateral side of the sole, the 
Pavone does not disclose a plurality of foam particles. Litchfield teaches a sole comprising: a base (midsole 3622); a pod assembly (resilient inserts 3602, 3604) disposed below the base and coupled to the base, wherein the pod assembly comprises a hollow bladder comprised of a polymer material (such as a thermoplastic elastomer); an outsole (outsole 3636) disposed below the pod assembly and coupled to the pod assembly; and a plurality of foam particles (flowable particles; paragraphs 0085, 0147) disposed within the bladder configured to flow within the plurality of pods in response to an application of force against a wearer's foot (paragraphs 0139-0145, 0147; Fig. 36-39). It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a plurality of foam particles, as taught by Litchfield, to the bladder of Pavone in order to provide different cushioning and flow characteristics to the bladder, depending on the needs of the individual user.
Regarding claim 45, Pavone discloses that the bladder is comprised of a polymer material (such as silicone).
Regarding claim 46, Pavone discloses a lower sole (bottom sole 54) disposed below the bladder and coupled to the bladder.
Regarding claim 47, Pavone discloses that the lower sole covers a bottom portion of the bladder and comprises a ground contacting surface (Fig. 1, 3, 5).

Regarding claim 52, Pavone discloses a sole comprising: an insole; an upper sole disposed below the insole, the upper sole comprising a base and a rim portion; a hollow bladder disposed below the base and comprised of a polymer material; an outsole disposed below the bladder and configured to contact the ground; wherein the bladder comprises: a top surface coupled to the base, a bottom surface coupled to the outsole, and a plurality of walls extending from the top surface to the bottom surface of the bladder, wherein the plurality of walls have a first outer edge exposed on a medial side of the sole, a second outer edge exposed on a lateral side of the sole such that the first outer edge and the second outer edge form a portion of a sidewall of the sole, a first side edge extending from the first outer edge to the second outer edge, and a second side edge extending from the first outer edge to the second outer edge, wherein the first side edge extends parallel with respect to the second side edge, wherein the bottom surface  extends from the first outer edge to the second outer edge, wherein the plurality of walls define a plurality of compartments fluidly connected in series (by spaces 38-42; column 2, lines 13-25; Fig. 4), wherein the bladder extends from a heel region of the sole to a forefoot region of the sole, wherein the base extends from the heel region of the sole to the forefoot region of the sole, the rim portion is disposed on the base and extends around the bladder (as discussed regarding claims 21 and 44 above). 
Pavone does not disclose a plurality of foam particles. Litchfield teaches a sole comprising: a base (midsole 3622); a pod assembly (resilient inserts 3602, 3604) disposed below the base and coupled to the base, wherein the pod assembly comprises a hollow bladder comprised of a polymer material (such as a thermoplastic elastomer); an outsole (outsole 3636) disposed below the pod assembly and coupled to the pod assembly; and a plurality of foam particles (flowable particles; paragraphs 0085, 
Regarding claim 56, Pavone appears to show that the plurality of compartments disposed in the heel region of the sole define a larger volume that the plurality of compartments disposed in the forefoot region of the sole (see Fig. 3), but does not disclose the specific volume of the compartments. It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the plurality of compartments disposed in the heel region of the sole with a larger volume than the plurality of compartments disposed in the forefoot region of the sole in order to vary the cushioning properties along the length of the sole, providing increased cushioning in the heel region and increased flexibility in the forefoot region.

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive.
Applicant argues that Litchfield is devoid of any disclosure or suggestion of disposing chambers 3714 and 3715 entirely within the arch region and entirely below the arch of the wearer’s foot. However, inasmuch as Applicant has defined “arch region” within the claims, chambers 3714 and 3715 are entirely within the arch region. Further, depending on the specific size and dimensions of a wearer’s foot, chambers 3714 and 3715 are capable of being located entirely below the arch of the wearer’s foot.  These chambers are located entirely within a central portion of the sole, as clearly seen in Fig. 36 and 37. 
Applicant argues that chambers 3714 and 3715 are offset from, not disposed below, the arch of the wearer’s foot. Although Litchfield describes the entire resilient insert 3604 as a forefoot resilient 
	Applicant’s further arguments with respect to claim(s) 21, 22, 25, 27-32, 44-48, 52, and 56 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732